      Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             : Criminal Case No. DKC 13-08-6

                                    :
BARRINGTON TURNER
                                    :

                          MEMORANDUM OPINION

     Barrington Turner filed motions for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary and

compelling reasons” presented by his vulnerability to COVID-19.

(ECF Nos. 244; 154)1.    He is currently serving a 96-month sentence

at FCI Gilmer as a result of his convictions for conspiracy to

interfere with commerce by robbery and robbery.           Mr. Turner has

been incarcerated since April 8, 2014.      His projected release date

is March 12, 2021.      For the following reasons, the motion for

compassionate release will be granted.

     Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed[.]” 18 U.S.C. § 3582(c) (2018).               This

general rule is subject to certain exceptions, including the

compassionate release provision, which allows the BOP to seek a

modification of a prisoner’s sentence.        See id. § 3582(c)(1)(A).


     1  The initial motion was filed pro se. The motion to seal
attachments (ECF No. 255) is GRANTED. The personal medical and
other information should remain private, except as recited herein.
      Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 2 of 6



Under the First Step Act of 2018, the compassionate release

provision was modified to allow prisoners to seek a sentencing

reduction directly from the court.      The provision now provides, in

relevant part, that:

                The court may not modify a term of
          imprisonment once it has been imposed except
          that—

                (1)    in any case—

               (A) the court, upon motion of the
          Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant
          has fully exhausted all administrative rights
          to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such
          a request by the warden of the defendant’s
          facility, whichever is earlier, may reduce the
          term of imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that—

               (i) extraordinary      and    compelling
          reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years
          of age, has served at least 30 years in prison,
          pursuant to a sentence imposed under section
          3559(c), for the offense or offenses for which
          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);




                                       2
      Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 3 of 6



          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

Judge Hollander described the next step of the analysis:

         Accordingly, in order to be entitled to relief under
     18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

          U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements
          of   subdivision   (2),   extraordinary   and
          compelling reasons exist under any of the
          circumstances set forth below:

                (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a
          terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A
          specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time
          period) is not required.     Examples include
          metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.

                (ii) The defendant is—

               (I) suffering from a serious physical or
          medical condition,

               (II) suffering from a serious functional
          or cognitive impairment, or


                                       3
 Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 4 of 6



          (III)     experiencing      deteriorating
     physical or mental health because of the aging
     process,

     that substantially diminishes the ability of
     the defendant to provide self-care within the
     environment of a correctional facility and
     from which he or she is not expected to
     recover.

     Other extraordinary and compelling reasons include
the age of the defendant (Application Note 1(B)) and
Family    Circumstances   (Application    Note    1(C)).
Application Note 1(D) permits the court to reduce a
sentence where, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions
(A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

      The BOP regulation appears at Program Statement
5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 2582 and
4205.    The Guideline policy statement in U.S.S.G. §
1B1.13, along with the application notes, and BOP
Program Statement 5050.50 define “extraordinary and
compelling reasons” for compassionate release based on
circumstances involving illness, declining health, age,
exceptional family circumstances, as well as “other
reasons.”

     On March 26, 2020, Attorney General William Barr
issued a memorandum to Michael Carvajal, Director of the
BOP, directing him to prioritize the use of home
confinement for inmates at risk of complications from
COVID-19.   See Hallinan v. Scarantino, 20-HC-2088-FL,
2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then,
on March 27, 2020, Congress passed the Coronavirus Aid,
Relief, and Economic Security Act (the “CARES Act”),
Pub. L. No. 116-136, 134 Stat. 281. In relevant part,
the CARES Act authorized the Director of BOP to extend
the permissible length of home confinement, subject to
a finding of an emergency by the Attorney General. See
Pub. L. No. 116-136, § 12003(b)(2).        The Attorney
General issued a second memorandum to Carvajal on April
3, 2020, finding “the requisite emergency . . . .”
Hallinan, 2020 WL 3105094, at *9. Notably, the April 3

                                  4
      Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 5 of 6



     memorandum “had the effect of expanding the [BOP’s]
     authority to grant home confinement to any inmate....”
     Id.

          The Department of Justice (“DOJ”) has recognized
     the unique risks posed to inmates and BOP employees from
     COVID-19. The DOJ recently adopted the position that an
     inmate who presents with one of the risk factors
     identified by the CDC should be considered as having an
     “extraordinary and compelling reason” warranting a
     sentence reduction.    See also U.S.S.G. § 1B1.13 cmt.
     n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3–

4 (D.Md. June 17, 2020) (footnote omitted).

     Mr.    Turner   argues   that   he   meets   the   “extraordinary   and

compelling reasons” because his underlying medical conditions

(asthma and type 2 diabetes) make him especially vulnerable to

COVID-19.     He asserts that he does not pose a danger to the

community, and the § 3553(a) factors warrant release.             He notes

that he was supposed to be released to a halfway house in June of

this year, but he has remained incarcerated because the halfway

house closed.    The Government reports that although he technically

is eligible for home confinement, BOP regulations and the fact

that his underlying offense is a crime of violence preclude

eligibility for early home confinement.           Mr. Turner has completed

coursework while incarcerated, and has worked as a cook, developing

new skills.     He has family and community support, and proposes to

live with his fiancée in the District of Columbia upon release and

may be able to find work with her brother.               The United States


                                          5
         Case 8:13-cr-00008-DKC Document 259 Filed 09/17/20 Page 6 of 6



Probation Office has begun the evaluation process for his release

plan.

        The Government does not oppose release and defers to the

court.

        Considering all of the circumstances, it is appropriate to

grant the relief requested.           Mr. Turner has served nearly his

entire sentence and is deserving of a step down from incarceration

as he completes his sentence.

        Accordingly, the motion for compassionate release will be

GRANTED.

                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                          6
